Reasons for Allowance
Claims 135 and 141-149 are allowed and are renumbered as claims 1-10. The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments filed on 9 November 2020 with regard to the rejection under 35 USC 112, second paragraph for the recitation of both a broad and a narrow limitation are persuasive, and the corresponding rejection withdrawn.
The remainder of the objections and rejections of the office action mailed on 7 August 2020 have been overcome by the amendment filed on 9 November 2020.
The claims are distinguished from the closest prior art for the reasons set forth in the office action mailed on 7 August 2020 (page 9).
The claims are subject matter eligible because the recited abstract idea is integrated into a practical application of converting N-(phosphonomethyl)iminodiacetic acid to N-(phosphonomethyl)glycine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        



/Christopher Adam Hixson/Primary Examiner, Art Unit 1797